DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/21/2022 has been entered – Claims 1, 3-16, 18, 20-21, and 24-26 are amended and Claims 17 and 19 are cancelled. Claims 1, 3-16, 18, and 20-33 remain pending in this application with Claims 27-33 standing withdrawn as being directed to a non-elected invention. 

The objection to the drawings as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. 

The objection to the disclosure as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment to both the claims and the specification itself. 

The rejection of Claims 1 and 3-26 under 35 U.S.C. 112(b) as being indefinite as previously presented in the Non-Final Office Action mailed 03/18/2022 is partially overcome by Applicant’s amendment. The outstanding issues are discussed in greater detail below. 

The rejection of Claim 7 under 35 U.S.C. 112(d) as being of improper dependent form as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment

The rejection of Claims 9-10 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is herein revised to reflect the Applicant’s amended claim language. The rejection of Claim 21 under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejection of Claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) in view of Liu et al. (US 2015/0182391 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. Accordingly, said rejection is withdrawn. 

The rejection of Claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) and Liu et al. (US 2015/0182391 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejection of Claims 11-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Marzouk and further in view of Wendling (US 2018/0049574 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejection of Claims 22-23 and 25-26 under 35 U.S.C. 103 as being unpatentable over Marzouk and further in view of Wendling (US 2018/0049574 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is herein revised to reflect the Applicant’s amended claim language. 

The rejection of Claims 13-14 and 17-19 under 35 U.S.C. 103 as being unpatentable over Marzouk in view of Wendling and further in view of  Liu et al. (US 2015/0182391 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. The rejection of Claim 24 under 35 U.S.C. 103 as being unpatentable over Marzouk in view of Wendling and further in view of  Liu et al. (US 2015/0182391 A1) as previously presented in the Non-Final Office Action mailed 03/18/2022 is herein revised to reflect the Applicant’s amended claim language. 

Response to Arguments
Applicant’s arguments on Pages 12-13 of the response dated 06/21/2022 with respect to the rejection of Claims 9-10 and 20-21 under 35 USC § 102 as being anticipated by Marzouk have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 12-13 of the reply that Marzouk and has hook and loop fastener over the entire surface of the pad and rug and could not be considered as teaching or suggesting a high-friction engagement of the pad and rug via shear forces. Applicant asserts that hook and loop are fasteners which may be selectively undone by sufficient pull force while a high friction surface restricts sliding movement from shear forces. 
Examiner’s Response – The Examiner respectfully disagrees. First, note 
that that Applicant has failed to address the issue under 35 USC § 112(b) regarding the relative and therefore indefinite nature of the phrase “high-friction.” Provided the fact that frictionless surfaces do not exist, any two items in contact with each other, such as the rug and pad of Marzouk would be considered to be in frictional engagement and therefore the pad has some degree of friction (such as “high-friction” as claimed) which engages the rug when it is atop the pad. Likewise, the Examiner maintains that upon application of a shear force, the top of the pad would retain the rug given the presence of the hook/loop fastener surfaces. Applicant has not provided evidence to the contrary. Argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence where evidence is required. See MPEP § 2145. Furthermore, the alleged fact that the hook and loop fasteners may also be undone via a pull force is not considered to negate the fact that the pad having the fastener surface may be considered a high friction surface which would restrict sliding movement of the rug due to applied shear forces. 

Insofar as they apply to the new grounds of rejection below, Applicants arguments on Pages 13-14 of the response dated 06/21/2022 with respect to the rejection of Claims 1 and 3-5 under 35 USC § 103 as being unpatentable over SlipToGrip and Liu have been fully considered but they are not persuasive. 
Examiner’s Response – It is noted that the rejection Claims 1 and 3-5 under 35 USC § 103 as being unpatentable over SlipToGrip and Liu is herein withdrawn. However, those arguments pertaining to the combination of hook/loop fastener and sticky gel are addressed below given that they may be applicable to the outstanding rejections below.
Applicant’s Argument – Applicant argues on Page 13 of the reply that the arrangement wherein the hooks segment of embedded in sticky gel and the sticky gel segment is attachable to an underlying surface is novel and non-obvious at least because the embedded hooks allow the sticky gel to attach to the underlying surface and also contribute to attachment of the loops segment to the hooks segment. Applicant also asserts that if the sticky gel has lost stickiness for attachment to the underlying surface, the sticky gel segment is removable and the rug (with or without the sticky gel and the hooks) may be laundered. Applicant contends that said laundering process may renew the effectiveness of the sticky gel. 
Examiner’s Response – Applicant has not specifically addressed how said limitations are novel and non-obvious over the prior art of record. With regards to the majority of the claims, Applicant is arguing limitations (such as the launderability of the rug and the renewability of the gel) which are not necessarily claimed and where they are, it has been described in detail below how said limitations may be met, via direct teachings of the prior art and inherency of the properties at issue given the prior art structures/compositions. Additionally, it appears Applicant may be alleging unexpected results. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. See MPEP § 716.02. The burden rests with Applicant to establish the results are unexpected and significant. See MPEP § 716.02(b). Arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145.

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Page 14 of the response dated 06/21/2022 with respect to the rejection of Claims 1 and 3-8 under 35 USC § 103 as being unpatentable over Marzouk, SlipToGrip, and Liu have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 14 of the reply that none of the cited reference, either alone or in combination, regard hook segments embedded in sticky gel whereby the sticky gel segment connects to an underlying surface and the embedded hooks segment attaches to corresponding sewn in loops of rug.
Examiner’s Response – The Examiner respectfully disagrees. Applicant has not specifically addressed how the combination fails to teach the properties at issue. First, concerning the limitation wherein the loops are sewn into the rug, this newly added requirement is addressed via the teachings of Rip-Tie which suggests that sew-on fasteners are preferred for fabric based applications since they are washable by machine or dry-cleaning and therefore it would have been obvious to one of ordinary skill in the art looking to improve launderability of the rug in the system of the prior art combination above to modify the said system by utilizing a sew-on type loop portion for the rug rather than the adhesive based loop portion.. Concerning the limitation wherein the hooks are embedded in the sticky gel and whereby the sticky gel segment connects to an underlying surface As outlined in greater detail previously and below, the Examiner maintains that the prior art combination teaches a system including a sticky gel segment attachable to the underlying surface via the hook segment wherein the hooks of said hook segment are embedded in the sticky gel when the rug and the loop segment therein is engaged upon the hooks.

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 14-15 of the response dated 06/21/2022 with respect to the rejection of Claims 11-12, 15-16, 22-23 and 25-26 under 35 USC § 103 as being unpatentable over Marzouk and Wendling have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 14 of the reply that Marzouk and Wendling fail to teach or suggest any hooks embedded in adhesive polyurethane gel gripper. Applicant also argues that Marzouk and Wending fail to teach a loop fastener sewn into the rug.
Examiner’s Response – In response to applicant's argument that the references fail to show certain features of Applicant' s invention, it is noted that the features upon which applicant relies are not recited in the claims which remain rejected over the prior art at issue (Claims 22-23 and 25-26). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s Argument – Applicant argues on Page 14 of the reply that Marzouk and Wendling fail to teach or suggest an adhesive polyurethane grip connected to an underlying surface.
Examiner’s Response – The Examiner respectfully disagrees. Applicant has not specifically addressed how the prior art combination fails to teach the limitation at issue. Therefore the Examiner maintains the position outlined in detail previously and below that the prior art combination teaches a system in which polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) connects the rug to the floor (see Wendling [0032]-[0033]). 
Applicant’s Argument – Applicant argues on Page 15 of the reply that Marzouk and has hook and loop fastener over the entire surface of the pad and rug and could not be considered as teaching or suggesting a high-friction engagement of the pad and rug via shear forces. 
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed in detail above concerning the 102 rejection over Marzouk. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Page 15 of the response dated 06/21/2022 with respect to the rejection of Claims 13-14, 17-19, and 24 under 35 USC § 103 as being unpatentable over Marzouk, Wendling, and Liu have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 15 of the reply that Liu fails to teach or suggests the limitation wherein the entirety of the hooks are embedded in the adhesive polyurethane gel gripper.
Examiner’s Response – The Examiner respectfully disagrees. As outlined below,  the prior art combination teaches a system wherein the adhesive polyurethane gel gripper embeds each of the hooks (i.e. the entirety of the hooks) of the hook segment (see Liu Fig. 14). 

















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16, 18, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the instant claim recites “loops segment of a first planar shape” and a “sticky gel segment of a second planar shape.” Applicant has not indicated the portions of the specification as originally filed in which support for said first and second planar shape limitations exists. There is no literal support for such a “planar shape” in the original specification nor does there appear to be any discussion of the shape of the loop and sticky gel segments. 
Additionally, the claim recites the limitation wherein “the second planar shape of the sticky gel segment generally conforms to the first planar shape of the loop segment.” Applicant has not provided an explanation of support for such a limitation wherein the sticky gel “generally conforms” to the loops. There is no literal support in the specification as originally filed for such a limitation nor does there appear to be any discussion of the loop and sticky gel segments regarding their shape/positioning relative to each other. 
Dependent Claims 3-8 are rejected for failing to overcome the above deficiencies of parent Claim 1. 

Regarding Claim 4, the instant claim recites the limitation wherein the hooks are “connected to the underlying surface by the sticky gel.” Applicant has not indicated the portions of the specification as originally filed in which support for said limitation exists. There is no literal support for such a limitation. On the contrary, the specification as originally filed indicates that the sticky gel, when present with the hooks, embeds the hooks. That is to say, the sticky gel is located on top of the hook segment backing and the hooks protrude though the gel. Therefore, the claimed limitation wherein the sticky gel connects the hooks to the underlying surface (i.e. the sticky gel is required to be on the underside of the hook segment backing) is not regarded to find support in the originally filed specification. 

Regarding Claim 6, the instant claim recites the limitation wherein “the rug frictionally engages via shear forces with the high-friction surface.” Applicant has not indicated the portions of the specification as originally filed in which support for said shear force limitation exists. There is no literal recitation of shear forces in the specification. Likewise, it is the Examiner’s position that the recitation of a high-friction surface does not necessarily imply engagement via shear forces as claimed. Hyperphysics defines friction as follows: “frictional resistance to the relative motion of two solid objects is usually proportional to the force which presses the surfaces together as well as the roughness of the surfaces” (see the definition included with the Office Action herein). That is to say, a high friction surface implies a surface with a high surface roughness or coefficient of friction. 
The Collins definition of shear force is as follows: “the force that makes one surface of a substance move over another parallel surface” (see 2nd Definition included with the Office Action herein). Shear forces are applied forces while “high-friction” denotes a material property. Since shear forces are neither required to be present in order for a surface to be considered a high-friction surface nor does the designation of a surface as high-friction suggest that shear forces have been applied, the limitation at issue is not considered to find support in the specification as originally filed. 
Dependent Claims 7-8 are rejected for failing to overcome the above deficiencies of parent Claim 6. 

Regarding Claim 7, the instant claim recites the limitation wherein “the sticky gel resists pull forces of the rug from the underlying surface.” Applicant has not indicated the portions of the specification as originally filed in which support for said pull force limitation. There is no literal recitation of pull forces at all in the specification nor is there discussion of forces (pull forces or otherwise) as they pertain to the sticky gel in application.

Regarding Claim 9, the instant claim recites the limitation “a rug for friction engagement via shear forces with the top of the pad.” As discussed in detail above with respect to Claim 6, the specification as originally filed is not considered to provide support for said “engagement via shear forces.”
Dependent Claims 10-16 and 18 are rejected for failing to overcome the above deficiencies of parent Claim 9. 
	
Regarding Claim 10, the instant claim recites the limitation wherein “the rug is solely engaged with the pad by the high-friction surface via shear forces.” As discussed in detail above with respect to Claim 6, the specification as originally filed is not considered to provide support for engagement via shear forces. Furthermore, the specification includes no discussion of the types of engagement forces (shear or otherwise) and therefore cannot support a limitation which limits the engagement to solely shear forces. 

	Regarding Claim 13, the instant claim recites the limitation wherein “the adhesive polyurethane gel gripper embeds entirety of the hooks of the hook segment.” Applicant has not indicated the portions of the specification as originally filed in which support for the limitation wherein the gel gripper embeds the entirety of the hooks of the hook segment exists. There is no literal support for such a limitation nor does there appear to be any discussion of the extent to which the hooks are embedded in the gel. 

	Regarding Claim 15, the instant claim recites the limitation wherein a loop segment of a hook and loop type fastener is “fixedly connected” to the rug. Applicant has not indicated the portions of the specification as originally filed in which support for the limitation wherein the loops are “fixedly” connected to the rug exists. There is no literal support for such a limitation nor does there appear to be inherent support via discussion of the degree of connectivity of the loop portion to the rug.
	
Regarding Claim 16, the instant claim recites the limitation wherein a loop segment of a hook and loop type fastener is “fixedly connected” to the rug. As discussed in detail above with respect to Claim 15, the specification as originally filed is not considered to provide support for engagement the limitation wherein the fastener is “fixedly” connected to the rug.
Additionally, the instant claim recites the limitation wherein “the hook segment [is] in vicinity to connect the loop segment of the rug via pull forces when the rug is engaged atop the pad.” As discussed in greater detail above with respect to Claim 7, the specification as originally filed does not appear to provide support for the recitation of pull forces as they pertain to the hook and look fastener. 
	
Regarding Claim 20, the instant claim recites the limitation “a rug engageable with the high-friction surface solely via shear forces.” As discussed in detail above with respect to Claim 6, the specification as originally filed is not considered to provide support for engagement via shear forces. Furthermore, the specification includes no discussion of the types of engagement forces (shear or otherwise) and therefore cannot support a limitation which limits the engagement to solely shear forces. 
Dependent Claims 21-26 are rejected for failing to overcome the above deficiencies of parent Claim 20. 

Regarding Claim 25, the instant claim recites the limitation wherein “the adhesive polyurethane gel gripper serves as a gasket to prevent liquid ingress.” Applicant has not indicated the portions of the specification as originally filed in which support for the liquid ingress limitation exists. There is no literal support for such a gasket preventing “liquid” ingress in the original specification. Rather, the specification refers only to prevention of water ingress. Accordingly, the Examiner contends that there is not support for the broader recitation as currently claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-16, 18, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites the limitation “loops segment of a first planar shape sewn into the bottom of at least certain of the edge of the rug” which renders the claim indefinite because the structure associated with said limitation is unclear. What parts of the rug are encompassed by “at least certain of the edge of the rug”? For purposes of examination herein, loops which are sewn into any portion of the bottom of the rug at the edge (including at the corners) will be considered to satisfy the limitation at issue. 
Additionally, the instant claim recites the limitation wherein “the second planar shape of the sticky gel segment generally conforms to the first planar shape of the loop segment” which renders the claim indefinite because the term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent Claims 3-8 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 4, the claim recites the limitation wherein “the hooks are connected to the underlying surface by the sticky gel in correspondence with the loops sewn into the underside of the rug.” However, the parent Claim 1 recites a sticky gel segment and requires that a hooks segment is embedded in the sticky gel segment. That is to say, the sticky gel is on top of the base of the hooks segment such that the hooks are embedded in said sticky gel. Accordingly, it is unclear how the sticky gel may also connect the hooks to the underlying surface as that would require the sticky gel to be between the base of the hooks segment and the floor. For purposes of examination herein, it will be assumed that the sticky gel need only be applied to the topside such that it embeds the hooks as required by the parent claim. 

Regarding Claim 6, the term “high-friction” is a relative term which renders the claim indefinite. The term “high-friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent Claims 7-8 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 9, the term “high-friction” is a relative term which renders the claim indefinite for the reasons discussed in greater detail above with respect to Claim 6. 
Dependent Claims 10-16 and 18 are rejected for failing to overcome the deficiencies of the parent Claim 9. 


Regarding Claim 10, the instant claim recites the limitation wherein “the rug is solely engaged with the pad by the high-friction surface via shear forces” which renders the claim indefinite because it is unclear how such a phenomenon may occur. A rug sitting atop a pad would necessarily be engaged with the pad to some extent via gravity which is a force other than a shear force. What structure is required such that the claimed limitation may be true? Therefore, for purposes of examination herein, it will be assumed that the claim instead requires only some engagement due to shear forces. 

Regarding Claim 13, the instant claim recites “the adhesive polyurethane gel gripper” which lacks proper antecedent basis as no gel gripper is recited in the parent Claim 12 (or its successive parent Claims 10 and 9). For purposes of examination herein, it will be assumed that Claim 13 depends instead from Claim 11 which does recite a segment of an adhesive polyurethane gel gripper. 

Regarding Claim 20, the term “high-friction” is a relative term which renders the claim indefinite for the reasons discussed in greater detail above with respect to Claim 6. 
Furthermore, the claim recites the limitation wherein a rug is engageable with the high-friction surface of the pad “solely via shear forces” which renders the claim indefinite for the reasons discussed in greater detail above with respect to Claim 10. Thus, for purposes of examination herein, it will be assumed that the claim instead requires only some engagement due to shear forces. 
Dependent Claims 21-26 are rejected for failing to overcome the deficiencies of the parent Claim 20. 

Regarding Claim 21, the instant claim recites the system according to Claim 26 wherein  “removal of the rug from the pad also removes the adhesive polyurethane gel gripper engaged to the rug by the hook and loop fastener from engagement to the surface underlying the pad.” There is insufficient antecedent basis for “the hook and loop fastener” because neither the parent Claim 26 nor those claims upon which it depends (Claims 22 and 20) recite a hook and loop fastener nor do they recite that the gel gripper is engaged to the rug by a hook and loop fastener. For purposes of examination herein, it will be assumed that said hook and loop fastener is not required to be present. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1).
Regarding Claims 9-10, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant surface and the cover of Marzouk is regarded by the Examiner to correspond to the rug for friction engagement with the top of the pad wherein the pad is restricted from shifting on an underlying surface by the slip-resistant surface and the rug is restricted from shifting on the pad when frictionally engaged as required by the instant claim. 
Concerning the claimed limitations wherein the rug is for friction engagement via shear forces with the top of the pad and wherein the rug is restricted via shear forces from shifting on the pad (see the note regarding Claim 10 under 35 USC § 112(b) above), it is the Examiner’s position that rug in the system of Marzouk above would remain engaged/restricted upon the application of a shear force via the high friction surface comprising the hook/loops fasteners. 

Regarding Claim 20, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a high-friction surface connected to a top of the pad and a slip-resistant surface connected to a bottom of the pad and the cover of Marzouk is regarded by the Examiner to correspond to the rug engageable with the high-friction surface as required by the instant claim. 
Concerning the claimed limitation wherein the rug is for friction engagement via shear forces with the top of the pad (see the note regarding Claim 20 under 35 USC § 112(b) above), it is the Examiner’s position that rug in the system of Marzouk above would remain engaged with the rug upon the application of a shear force via the high friction surface comprising the hook/loops fasteners. 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 3-8 rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com), Rip-Tie (Velcro Application and Care Instructions), and Liu et al. (US 2015/0182391 A1).
Regarding Claim 1, Marzouk teaches a system for topping an underlying surface (the floor) comprising a cover 100 (corresponding to the rug of the instant claim) with a top and a bottom contained within an edge and a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk also teaches that the cover includes a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). However, this fastener is designed to attach to a counterpart on a mat underneath the cover rather than the floor. Accordingly, Marzouk does not teach a system for a floor comprising hooks connected to the floor. 
In the analogous art of apparatus to prevent curling of rug corners, SlipToGrip teaches an apparatus containing hooks and loops wherein a loop portion of a first planar shape is attached to the back of the rug and a hook portion is attached to the floor (see Product Image and “How to Install” under product details on Page 1). The loops portion is mateable to the hooks portion to removably secure the rug topping the underlying surface (see Page 3). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the periphery, such as the corners, on the underside of the cover for the apparatus taught by SlipToGrip comprising a loop portion of a fastener at the underside of the cover and a corresponding hook portion on the floor. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). Note that said corners of the rug wherein the loop portions are attached are considered to be “at least certain of the edge of the rug” as required by the instant claim. 
Marzouk in view of SlipToGrip does not teach a system wherein the loop segment is sewn into the rug since SlipToGrip uses an adhesive method. However, in the analogous art of Velcro-type fasteners, Rip-Tie teaches that sew-on fasteners are preferred for fabric based applications since they are washable by machine or dry-cleaning (see Page 2). Therefore, it would have been obvious to one of ordinary skill in the art looking to improve launderability of the rug in the system of the prior art combination above to modify the said system by utilizing a sew-on type loop portion for the rug rather than the adhesive based loop portion. 
Marzouk in view of SlipToGrip and Rip-Tie does not teach a system comprising a sticky gel segment. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of SlipToGrip and Rip-Tie by adding a working adhesive (i.e. a sticky gel segment) to the hook and loop fastener for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the location of said sticky gel, it also would have been obvious to one of ordinary skill in the art to try the orientation wherein only the loop side includes the gel as this would have been a choice from a finite number of identified, predictable solutions for the location of the gel within a hook and loop fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Such a selection would yield a system wherein the sticky gel segment has a second planar shape which generally conforms to the first planar shape of the loop segment. The sticky gel segment would be attachable to the underlying surface via the hook segment wherein the hooks of said hook segment are embedded in the sticky gel when the rug and its loop segment is engaged atop the hooks. 

Regarding Claims 3-4, Marzouk in view of SlipToGrip, Rip-Tie, and Liu teaches the system according to Claim 1 above wherein the loops are sewn into to an underside of the rug at the corners and wherein the hooks are connected to the floor in correspondence with said loops sewn into the underside of the rug at the corners.

Regarding Claim 6, Marzouk in view of SlipToGrip, Rip-Tie, and Liu teaches the system according to Claim 1 above. Marzouk also teaches a system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant surface wherein the rug (cover) is located on to the high-friction surface of the top of and frictionally engages with the high friction surface of the pad as required by the instant claim. 
Concerning the claimed limitation wherein the rug frictionally engages via shear forces with the top of the pad, it is the Examiner’s position that rug in the system of the prior art combination above would remain engaged upon the application of a shear force via the high friction surface comprising the hook/loops fasteners. 

Regarding Claim 7, Marzouk in view of SlipToGrip, Rip-Tie, and Liu teaches the system according to Claim 6 above wherein the sticky gel resists pull forces of the rug from the underlying surface (see Liu [0051]). 

Regarding Claims 5 and 8, Marzouk in view of SlipToGrip, Rip-Tie, and Liu SlipToGrip in view of Liu teaches the system according to Claims 1 and 7, respectively, above. 
The hook/loop/sticky gel fasteners in the above prior art combination are only applied at the corners of the rug. However, Marzouk suggests that it is suitable to prevent curling of the entirety of the periphery (edges) of the rug (see Fig. 2). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute all of the weighted material for curling prevention in the system of Marzouk with the hook/loop/sticky gel system as suggested by SlipToGrip, Rip-Tie, and Liu. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
Concerning the claimed property wherein the sticky gel forms a gasket for water barrier along the entirety of the edge of the rug, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) as applied to Claims 9 and 10 above, and further in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) and Rip-Tie (Velcro Application and Care Instructions).
Regarding Claims 12 and 15, Marzouk teaches the system according to Claims 9 and 10 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a hook and loop fastener connected the rug to a surface underlying the pad. 
In the analogous art of apparatus to prevent curling of rug corners, SlipToGrip teaches an apparatus containing hooks and loops wherein a loop portion is attached to the back of the rug and a hook portion is attached to the floor such that the hook segment is in the vicinity to connect to the loop segment of the rug (see Product Image and “How to Install” under product details on Page 1) via pull forces when the rug is engaged atop the pad sitting on the underlying surface. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the periphery, such as the corners, on the underside of the cover for the apparatus taught by SlipToGrip comprising a loop portion of a fastener at the underside of the cover and a corresponding hook portion on the floor. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
Marzouk in view of SlipToGrip does not teach a system wherein the loop segment is sewn into the rug since SlipToGrip uses an adhesive method. However, in the analogous art of Velcro-type fasteners, Rip-Tie teaches that sew-on fasteners are preferred for fabric based applications since they are washable by machine or dry-cleaning (see Page 2). Therefore, it would have been obvious to one of ordinary skill in the art looking to improve launderability of the rug in the system or the prior art combination above to modify the said system by utilizing a sew-on type loop portion for the rug rather than the adhesive based loop portion. 
Concerning Claim 15, note that the loop section is sewn to the rug and is thereby considered to be fixedly connected to the rug.

Claims 11 and 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) and Rip-Tie (Velcro Application and Care Instructions) as applied to Claims 12 and 15 above, and further in view of Liu et al. (US 2015/0182391 A1) and Wendling (US 2018/0049574 A1).
Regarding Claims 11, 14, 16, and 18, Marzouk in view of SlipToGrip and Rip-Tie teaches the system according to Claims 12 and 15 above (which are both systems according to the parent Claim 9) including a hook segment connected to an underlying surface. The prior art combination does not teach a system comprising a sticky gel segment embedding the hook segment. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of SlipToGrip and Rip-Tie by adding a working adhesive to the hooks and loops of the fastener for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Liu appears silent with respect to the identity of the working adhesive. However, Liu suggests the polyurethanes are suitable adhesives which are pressure sensitive and therefore can adhere to a surface with application of light pressure and without the need for heat or other external sources to activate adhesion (see [0026]). Furthermore, in the analogous art of apparatus to prevent rug curling, Wendling teaches that polyurethane sticky gel is a suitable adhesive for use on the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0032]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date to select a polyurethane gel as the working adhesive in the system of Marzouk, SlipToGrip, Rip-Tie, and Liu above. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
The above modifications would yield a system in which a segment of polyurethane gel gripper embeds the hooks of the hook segments and wherein said gel would be connected to an underlying surface on which the rug sits (the floor) via said hooks when the rug is engaged atop the pad. Likewise, said gel segment would be connected to the underside of the rug (via the loop segment) when the rug is engaged atop the pad.
Concerning the requirement of Claim 14 wherein a plurality of segments of adhesive polyurethane gel gripper embed the hook segments, it is noted that absent some difference in the material properties or construction of said segments, splitting one segment into multiple is not considered to confer patentability to the claims. The gel gripper in the of the prior art combination above may be considered multiple segments of gel gripper which are connected to form one conglomerate segment. 

Regarding Claim 13, Marzouk in view of SlipToGrip, Rip-Tie, Liu, and Wendling teaches the system according to Claim 11 above (see the note with respect to Claim 13 under 35 USC § 112(b) above) wherein the adhesive polyurethane gel gripper embeds each of the hooks (i.e. the entirety of the hooks) of the hook segment (see Liu Fig. 14). 

Claims 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) as applied to Claim 20 above, and further in view of Wendling (US 2018/0049574 A1).
Regarding Claim 22, Marzouk teaches the system according to Claim 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a segment of an adhesive polyurethane gel gripper connected to an underlying surface on which the rug sits when the rug is engaged atop the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk (according to Claims 9 and 20) by substituting the weighted material at the corners of the underside of the cover for the gel apparatus taught by Wendling. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
The above modification would yield a system in which polyurethane sticky gel (i.e. an adhesive polyurethane gel gripper) connects the rug to the floor (i.e. a surface underlying the pad) as required by Claim 22. 

Regarding Claim 23, Marzouk teaches the system according to Claim 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a hook and loop fastener connected the rug to a surface underlying the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling comprising loop and pile fastener (aka a hook and loop type fastener). Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 

Regarding Claim 25, Marzouk in view of Wendling teaches the system according to Claim 22 above. Concerning the claimed property wherein the sticky gel forms a gasket to prevent liquid ingress under the rug and the pad, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112.

Regarding Claim 26, Marzouk in view of Wendling teaches the system according to Claim 22 above wherein the rug is desirably manually removable from engagement on the pad and by the adhesive polyurethane gel gripper for laundering (see Marzouk [0003]-[0005] & [0017]). 

Regarding Claim 21, Marzouk in view of Wendling teaches the system according to Claim 26 above wherein removal of the rug from the pad would also remove the adhesive polyurethane gel gripper from engagement to the surface underlying the pad (see Wendling [0030]). Concerning the claimed limitation wherein the adhesive polyurethane gel gripper is launderable with the rug to revive stickiness of the adhesive polyurethane gel gripper, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) and Wendling (US 2018/0049574 A1) as applied to Claim 22 above and further in view of Liu et al. (US 2015/0182391 A1).
Marzouk in view of Wendling teaches the system according to Claim 22 above but the combination does not teach a system comprising a hook and loop fastener connecting the rug to the surface underlying the pad nor does it teach a system wherein adhesive polyurethane gel gripper embeds the hooks. However, in an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of Marzouk in view of Wendling above such that the corner curling apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half. That is to say, the foam corner 62 in the Fig. 6 embodiment Wendling’s apparatus is substituted for the loop and pile corners as taught in the Fig. 4 embodiment Wendling’s apparatus. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
Marzouk in view of Wendling teaches the system above but does not teach a system wherein the adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener. However, in the analogous art of securing assemblies comprising mechanical fasteners, Liu teaches a system including two sides of a mechanical fastener (such as a hook & loop) wherein one or both sides of the fastener include a working adhesive which embeds the fastening elements and provides further securement of the first and second sides of the fastener (see Fig. 14, [0035] & [0050]). More specifically, Liu suggests that during use, the securing elements interact with one another to provide mechanical securement from applied shear forces while the working adhesive interacts to resist peel forces (see [0051]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the hook and loop fastener in the system of Marzouk in view of Wendling by adding a working adhesive (i.e. a sticky gel) which embeds the hooks and loops for the benefit of improved securement, particularly with regards to resistance to peeling forces, as suggested by Liu. 
Concerning the specific chemical composition of the working adhesive, Liu appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such a selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener (and therefore connects the rug to a surface underlying the pad) as required by the instant claim. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789